Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of U.S. Application Serial Number 
16/553,407, filed August 28, 2019, now patent number 11,112,983 B2. Claim 1 is cancelled, claims 2-22 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                      Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visithttp://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,112,983 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 2-22 of instant application and claims 1-13 of patent application are not sufficient to render the claim patentably distinct (claim 2 of the instant application is anticipated by the claim 1 of the patent 11,112,983 B2) and therefore a terminal disclaimer is required.

The following table only compares the claim 2 of the instant application to the claim 1 of the patent 11,112,983 B2. 

Instant application 17/466,469
Patent 11,112,983 B2 
A memory, comprising:
A storage system, comprising:
a memory array comprising one or more arrays of non-volatile memory cells; and a memory controller, comprising,
a memory comprised of an array of non-volatile memory cells; and a memory controller, including,
a voltage drop detection circuit operable during a reduced power state of the memory; and a processor responsive to instructions retained in the memory, which when executed by the processor cause the processor to perform operations, comprising,
a voltage drop detection circuit to monitor power supply voltage to the memory during reduced power states of the storage system; at least one hardware register to store data that indicates a state of the power supply voltage monitored by the voltage drop detection circuit during a reduced power state relative to at least one established threshold; at least one additional hardware register to store data that indicates whether the shortened initialization procedure is enabled for the memory; and a processor responsive to instructions retained in the storage system, which when executed by the processor cause the processor to perform operations, comprising,
placing an array of non-volatile memory cells into a reduced power state;

while the array of memory cells are in the reduced power state, through use of the voltage drop detection circuit, monitoring a power supply voltage to the array of memory cells and determining whether the voltage to the array of memory cells drops below a respective threshold voltage;

performing an initialization procedure to recover the array of memory cells from the reduced power state, comprising, determining whether a shorted initialization procedure is enabled; and
performing an initialization procedure of the memory to recover from the reduced power state, dependent at least in part on the monitored power supply voltage to the memory during the reduced power state indicated by the data of the at least one hardware register, wherein performing the initialization procedure comprises, determining whether power to the memory has fallen below an established threshold voltage during a reduced power state;
in response to determining that power to the memory array did not drop below the threshold voltage, and that a shortened initialization procedure is enabled, performing a shortened initialization procedure to recover the memory array.
in response to determining that power to the memory has fallen below the established threshold voltage, performing a standard initialization procedure; in response to determining that power to the memory has not fallen below the established threshold voltage, reading data from the additional hardware register to determine whether a shortened initialization procedure is enabled; and in response to determining that a shortened initialization procedure is not enabled, performing a standard initialization procedure; and in response to determining that a shortened initialization procedure is enabled, performing a shortened initialization procedure.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Kobayashi et al., US 2005/0138447 A1 teaches an image processing apparatus which is capable of recovering a normal operation thereof at high speed. A CPU that controls a printer determines whether or not the printer should be switched from a normal operation mode to a power saving mode.
	
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133